DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.

Response to Amendment
The Amendment filed 05/06/2021 has been entered.  Claims 1-15 and 21-22 remain pending in the application.  Claims 16-20 have been canceled.  New claims 23-25 have been added.  Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Final Rejection mailed 02/24/2021.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 has been considered by the examiner.  

Allowable Subject Matter
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method of making a part using powder metallurgy and material extrusion, the method comprising forming a mold of a first material using material extrusion; and depositing a second material within the mold.  The second material is deposited into the mold in powder form.  The method further comprises compacting the second material within the mold; and heating the mold and the second material within the mold.  During the heating the mold is separated from the second material by melting, evaporating, burning, or combinations thereof of the first material.  During the heating the second material is sintered.  The method further comprises obtaining a part.  
The closest prior art is U.S. Patent Publication No. 2020/0269320 Al ("Ben-Zur") as set forth in the Final Rejection mailed 02/24/2021.  Applicant argues that Ben-Zur fails to teach or suggest a method in which material is deposited into a mold as a powder (remarks, page 5).  Applicant argues that Ben-Zur discloses a casting process in which a "cast material" is poured or injected into a mold (remarks, page 5).  Applicant argues that a powder is a constituent ingredient of the "cast material" of Ben-Zur, the "cast material" that is deposited by Ben-Zur is, in fact, not deposited in the form of a powder, but is deposited in the form of a "slip, slurry, or paste" that contains suspension of particles in a "liquid carrier" (remarks, page 5).  Applicant argues that as amended, the second material does not merely include or contain a powder, but is in the physical 
The references do not teach or suggest depositing a second material within the mold, wherein the second material is deposited into the mold in powder form, as in claim 1, or depositing a particulate, in powder form, into the mold, wherein the particulate is a metal or ceramic powder, as in claim 25, in combination with the other limitations of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA JANSSEN/Examiner, Art Unit 1733